Poverty reduction and job creation in developing countries (short presentation)
The next item is the report by Eleni Theocharous, on behalf of the Committee on Development, on poverty reduction and job creation in developing countries: the way forward.
rapporteur. - (EL) Mr President, we all know that both Africa, in particular, and other regions of the world crippled by both poverty and democratic deficits are the soft underbelly of the international system.
I agreed to draft this report, obviously with the help of all the political groups, in the firm belief that the European Union can help to combat poverty in numerous ways, mainly by creating jobs. Of course, the European Union needs to help about half the population of the planet who are living below the poverty line.
Bearing in mind the lack of trust and suspicion on the part of the peoples of underdeveloped countries towards developed countries and the possible reaction on the part of the peoples of Europe to the constant drain on resources to fund the poor, we have tried to clarify from the start that developing the third world will have significant benefits for the European Union itself in every way: for example, developing jobs may help to address uncontrolled migration and, at the same time, reduce instability in poor countries.
Of course, also bearing in mind that the basic precondition to development is the establishment, restoration and improvement of democracy and democratic institutions and the operation of democratising institutions and, of course, the safeguarding of human rights and the rights of the child and action and involvement by civil society, we included this as a particularly important factor.
We set particular store on improving education and the free choice of scientists and other skilled workers to remain in their country.
Particular account was taken of the AIDS pandemic and its consequences as particularly aggravating factors which help to sustain the vicious circle of poverty, and so we set out the measures which need to be taken to address these factors so that they do not slow down development and action on poverty.
Finally, we took account of the numerous efforts undertaken, without success, on the part of the global community and all the international conventions being used to address poverty. Ninety-seven amendments were tabled and we managed to agree on proposals on many of them.
That left a number of amendments of a more ideological nature on which we have not reached full agreement and a number of formal issues. However, I do not think that they are of any particular practical importance if we really want to address poverty.
(RO) Against the backdrop of the current economic crisis, resulting, by extension, in increased food and fuel prices, millions of people have been forced to face poverty. This poses a major challenge for developing countries. Although the EU is the largest donor in the world, the progress made in the fight against poverty remains fairly slow. It is imperative to rethink development aid policies, implement innovative funding methods and combat tax evasion in these countries.
I hope that the Millennium Development Goals Summit, which is taking place at the moment, will devise effective mechanisms for accelerating the process of reducing poverty.
As an EU Member State, Romania has become a development aid donor. In April, my country granted the Republic of Moldova non-refundable aid amounting to EUR 100 million.
(DE) Mr President, I would like to present an additional view from the perspective of agriculture. Agriculture plays a crucial role in alleviating poverty in the world and in supplying the population with food. However, in order to develop sustainable and stable agriculture, we need appropriate prices for agricultural products on the global market. Appropriate prices are an important economic prerequisite for the establishment of functional agriculture in developing countries. Secondly, it is, of course, also necessary for there to be a stable political situation and a lack of corruption there. This is an opportunity to combat hunger, create jobs and reduce poverty.
I have one more comment regarding export subsidies. The European Union has made mistakes in this regard in the past. However, we recognised the problems and rectified them. Reproaching European agricultural policy once again for these export subsidies is quite simply wrong.
(SK) Investments in healthcare and education generally lead to an increase in the well-being of citizens of developing countries and are a prerequisite for the sustainable development of all levels of society. It is, in my opinion, very sad that the national budgets of these countries, not to mention the development aid of the European Union, fail to take sufficient account of this fact, and fail to allocate even a minimal 20% of their expenditure to health and basic education.
I fully support the demand for basic education and public health to become the cornerstone of development policies so as to ensure that there is no reduction in domestic expenditure or international assistance in these areas. The Commission must ensure that financial resources are spent effectively on achieving these goals in the planned target locations and for the specified, most affected groups of recipients.
(PT) Mr President, reducing poverty and creating jobs in developing countries requires a cooperation and development aid policy that is guided by genuine solidarity and contributes to the affirmation of autonomous and sovereign development in these countries.
The predictable failure to achieve the Millennium Development Goals on time has made it all the more urgent to remedy weaknesses and inconsistencies at this level.
Without education systems and universal, free, good quality healthcare, and without prioritising development in the agricultural sector as well as food sovereignty and security, there will be no reduction in poverty. Without diversification of the economy, support for local production, or fair and equitable trade relations, which are incompatible with the imposition of free and deregulated trade, there cannot be any creation of sustainable and lasting jobs with rights.
I would like to conclude by saying that it is unfortunate that the constraints imposed on less-developed countries by external debt and debt service continue to be ignored. Cancelling this debt is simply a matter of justice.
Mr President, still on behalf of my colleague, Mrs Georgieva, I should like to thank Mrs Theocharous for this very comprehensive and balanced report on a topical issue, since it is one of the issues being discussed at the highest level amongst world leaders right now at the UN. Your work rightly highlights a fundamental concern of our international cooperation: poverty reduction and job creation. This issue is all the more urgent at the present time, given the economic and financial crisis and the extremely sharp rise in the prices of oil, of raw materials and - as you yourself have said, Mrs Băsescu - of certain foodstuffs.
As the person in charge of financial services, I am also personally concerned by this speculation, this hyperspeculation on raw materials. Indeed, I raised this issue this morning with my colleague, Mr Cioloş, in a debate in Brussels, and we committed ourselves - in addition to what I have already presented this week on the regulation of derivatives - to the introduction of instruments to manage and reduce the speculation - which I personally find scandalous - on commodities, particularly agricultural commodities, to the detriment of countries which are least able to meet their own food needs.
Job creation and social protection have proved to be effective policies for reducing poverty in general, and particularly for combating the negative impact of the crisis on the social sphere. In April 2009, the Commission adopted a communication on the commitment to help developing countries overcome the crisis, and the Council also lent its support to this initiative. This shows our commitment to employment and to advances in social protection for the most vulnerable. Nevertheless, we must not simply react defensively when crises occur; we must also act for the long term. I think that this is the crux of your speech, Mr Ferreira; we must take action in support of these countries, particularly the weakest ones, in the long term.
The European ministers also confirmed their commitment to the Millennium Development Goals in the Council conclusions adopted this week and, as you are aware, a summit is being held at this very moment in New York. Employment promotion and social protection policies, which Mr Mikolášik mentioned, are described in the Council conclusions as an important element of the Millennium Development Goals. The Commission is convinced that it is quite simply impossible to combat poverty without taking account of these two aspects and, as you point out to great effect, Mrs Theocharous, the most vulnerable must be placed at the heart of our development efforts.
Of course, our policies are useless if they are not implemented, if they do not get beyond the debating stage. The introduction of an ad hoc 'Vulnerability FLEX' mechanism is a good example of the way in which donors can help maintain the level of expenditure in the social sector. I would also cite the EU's Food Facility, through which social assistance is given to the most vulnerable. Mr Jahr quite rightly highlighted the issue of farming production capacity to support the sovereignty and autonomy - I say autonomy rather than self-sufficiency - of these countries at regional level. These are also efforts which my colleague, Mr Piebalgs, very actively supports in the context of development policy.
Mrs Theocharous, your report rightly highlights the importance of the UN's Decent Work Agenda, the Global Jobs Pact. We support these initiatives, and I fully agree with you when I say that we must create a European vision in support of social protection. The Commission has begun some preparatory work which will lead to the creation of this common vision. The first step can be seen in the 2010 edition of the European Report on Development, which specifically deals with social protection in the least developed countries.
We must also find innovative solutions. I think that social economy organisations are precisely the entities that can, in part, provide these innovative solutions.
Finally, I should like to thank you for drawing our attention to the important role of gender equality in poverty reduction. The Commission and the Member States are completely in agreement with you on this point. Moreover, this is why, on 14 June, the Council adopted an action plan to support gender equality at European level which is annexed to the conclusions on the Millennium Development Goals.
That concludes the item.
The vote will take place tomorrow (Tuesday, 21 September 2010) at 12:00.
Written statements (Rule 149)
The vote on the report on poverty reduction and job creation in developing countries has coincided with the 10th anniversary of the launch of the Millennium Development Goals. In spite of the progress which has been made, there is obviously a need to step up the pace of action in order to be able to fulfil these challenges successfully by 2015. For the first time in history, there are a billion people affected by hunger. This year alone, a further 64 million people have joined the ranks of those who were already suffering from extreme hunger. This reality compels us to focus on job creation in developing countries as this is the most effective way of beating poverty and social exclusion. With this in mind, more consistent assistance is required to support the education process and halt the exodus of workers with good qualifications. The recent food price crisis has highlighted the tension caused by the lack of food security in poor countries. Therefore, greater attention needs to be focused on agriculture at a time when it offers the only means of subsistence for the majority of the population in developing countries, 75% of which is concentrated in rural areas.